

FORM OF RESTRICTED STOCK UNIT AGREEMENT
 
UNDER THE EPIX PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN
 
Name of Grantee: _____________________
No. of Restricted Stock Units Granted: ________________________
Grant Date: ____________________________
 
Pursuant to the EPIX Pharmaceuticals, Inc. 2003 Amended and Restated Stock
Incentive Plan (the “Plan”) as amended through the date hereof, EPIX
Pharmaceuticals, Inc. (the “Company”) hereby grants a deferred stock award
consisting of the number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above. Each Restricted Stock Unit shall relate to one share of
Common Stock, par value $0.01 per share (the “Stock”) of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.
 
1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by signing and delivering
to the Company a copy of this Award Agreement.
 
2. Restrictions on Transfer of Award.
 
(a) The Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee until (i) the Restricted Stock Units
have vested as provided in Section 3 of this Agreement and (ii) shares of Stock
have been issued to the Grantee.
 
(b) If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason prior to the satisfaction
of the vesting conditions set forth in Section 3 below, any Restricted Stock
Units that have not vested as of such date shall automatically and without
notice terminate, be forfeited and be and become null and void, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
 
3. Vesting of Restricted Stock Units. The restrictions and conditions in
Section 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Section 2 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.
 

--------------------------------------------------------------------------------


 
Number of
Units Vested
Vesting Date
   
_____________    (___%)
____________
_____________    (___%)
____________
_____________    (___%)
____________
_____________    (___%)
____________
_____________    (___%)
____________



 
The Committee may at any time accelerate the vesting schedule specified in this
Section 3.
 
4. Dividend Equivalents.
 
(a) If on any date the Company shall pay any dividend on shares of Stock of the
Company, the number of Restricted Stock Units credited to the Grantee shall, as
of such date, be increased by an amount determined by the following formula:
 
W = (X multiplied by Y) divided by Z, where:
 
W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;
 
X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to the Grantee as of the record date of the dividend;
 
Y = the cash dividend per share amount; and
 
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
 
(b)  In the case of a dividend paid on Stock in the form of Stock, including
without limitation a distribution of Stock by reason of a stock dividend, stock
split or otherwise, the number of Restricted Stock Units credited to the Grantee
shall be increased by a number equal to the product of (i) the aggregate number
of Restricted Stock Units that have been awarded to the Grantee through the
related dividend record date, and (ii) the number of shares of Stock (including
any fraction thereof) payable as dividend on one share of Stock. Any additional
Restricted Stock Units shall be subject to the vesting and restrictions of this
Agreement in the same manner and for so long as the Restricted Stock Units
granted pursuant to this Agreement to which they relate remain subject to such
vesting and restrictions, and shall be promptly forfeited to the Company if and
when such Restricted Stock Units are so forfeited.
 
2

--------------------------------------------------------------------------------


5. Receipt of Shares of Stock.
 
(a) As soon as practicable following each Vesting Date, the Company shall issue
to the Grantee a certificate representing the number of shares of Stock equal to
the aggregate number of Restricted Stock Units credited to the Grantee that have
vested pursuant to Section 3 of this Agreement on such date and the Grantee
shall thereafter have all the rights of a stockholder of the Company with
respect to such shares, including voting and dividend rights, and such shares of
Stock shall not be restricted by the provisions hereof.
 
(b) In the event that the Board of Directors in its discretion determines that
any stock dividend, split-up, combination or reclassification of shares,
recapitalization or other similar capital change affects the Stock of the
Company such that adjustment is required in order to preserve the benefits or
potential benefits of the Restricted Stock Units granted under this Agreement,
the number of Restricted Stock Units subject to this Agreement shall be
appropriately adjusted by the Committee (whose determination shall be
conclusive).
 
(c) Upon the occurrence of an Acquisition Event (as defined below) (regardless
of whether such event also constitutes a Change in Control (as defined below)),
the Committee shall provide that the Restricted Stock Units granted under this
Agreement shall be assumed, or equivalent restricted stock units shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof) provided that if such Acquisition Event also constitutes a Change in
Control, except to the extent specifically provided to the contrary in this
Agreement or any other agreement between the Grantee and the Company, the
restrictions and conditions of such assumed or substituted Restricted Stock
Units shall immediately lapse in full if, on or prior to eighteen (18) months
following the date of the consummation of the Change in Control, a Termination
Event (as defined below) occurs.
 
(d) Notwithstanding the foregoing, if the acquiring or succeeding corporation
(or an affiliate thereof) does not agree to assume, or substitute for, the
Restricted Stock Units granted under this Agreement, then the Committee shall
issue to the Grantee the number of shares of Stock equal to the aggregate number
of Restricted Stock Units credited to the Grantee on such date in full
satisfaction of such Restricted Stock Units; provided, however, that in the
event the Company is involved in a transaction in which shares of Stock will be
exchanged for cash or other consideration, the Grantee shall receive cash or
other consideration equal in value to the aggregate number of Restricted Stock
Units credited to the Grantee on the date of the Acquisition Event.
 
(e) Following the occurrence of a Change in Control that does not also
constitute an Acquisition Event, except to the extent specifically provided to
the contrary in this Agreement or any other agreement between the Grantee and
the Company, the restrictions and conditions of the Restricted Stock Units
granted under this Agreement shall immediately lapse in full if, on or prior to
eighteen (18) months following the date of the consummation of the Change in
Control, a Termination Event occurs.
 
(f) An “Acquisition Event” shall mean:
 
(i) any merger or consolidation of the Company with or into another entity as a
result of which the Stock is converted into, or exchanged for, the right to
receive cash, securities or other property;
 
3

--------------------------------------------------------------------------------


(ii) any exchange of shares of the Company for cash, securities or other
property pursuant to a statutory share exchange transaction;
 
(iii) any sale or exchange of all or substantially all of the assets of the
Company in one (1) transaction or in a series of transactions; or
 
(iv) a reorganization or liquidation of the Company.
 
(g) “Change in Control” means the occurrence of any of the following events:
 
(i) Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation outstanding immediately after such merger or
consolidation, or (B) the stockholders of the Company approve an agreement for
the sale or disposition by the Company of all or substantially all of the
Company’s assets; or
 
(ii) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities (excluding for
this purpose the Company or its Affiliates or any employee benefit plan of the
Company) pursuant to a transaction or a series of related transactions which the
Board of Directors does not approve.
 
(h) “Cause” shall mean (i) conviction of any felony or any crime involving moral
turpitude or dishonesty; (ii) participation in a fraud or act of dishonesty
against the Company (or, if applicable, a successor corporation to the Company);
(iii) willful and material breach of the Company’s policies (or, if applicable,
a successor corporation to the Company); (iv) intentional and material damage to
the Company’s property (or, if applicable, a successor corporation to the
Company); or (v) material breach of the Grantee’s confidentiality obligations or
duties under the Grantee’s nondisclosure, noncompetition or other similar
agreement with the Company (or, if applicable, a successor corporation to the
Company).
 
(i) “Termination Event” shall mean the termination of the Grantee’s employment
(i) by the Company or the acquiring or succeeding corporation without Cause; or
(ii) by the Grantee upon written notice given promptly after the Company’s or
the acquiring or succeeding corporation’s taking any of the following actions,
which actions shall not have been cured within a 30-day period following such
notice: (A) the principal place of the performance of the Grantee’s
responsibilities (the “Principal Location”) is changed to a location outside of
a 30-mile radius from the Principal Location immediately prior to the Change in
Control event; (B) there is a material reduction in the Grantee’s salary; or (C)
there is a material diminution in the scope of the Grantee’s responsibilities
without the Grantee’s agreement or without Cause (excluding increases in
responsibility and lateral moves to jobs with similar descriptions).
 
4

--------------------------------------------------------------------------------


6. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
 
7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have such minimum tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued.
 
8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
 
9. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
 

        EPIX PHARMACEUTICALS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

  Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 

           
   
   
  Dated:______________________________      

--------------------------------------------------------------------------------

Grantee's Signature        
Grantee’s name and address:
                   

 
 
5

--------------------------------------------------------------------------------

 